Exhibit 21.1 Car Charging Group, Inc. List of Subsidiaries Entity, Name State of Incorporation Car Charging, Inc. Delaware Car Charging China Corp., Delaware Car Charging Canada, Inc. Ontario, Canada Car Charging Limited, Ireland eCharging Stations, LLC ,Florida Car Charging Holdings, LLC, Florida Car Charging International, LLC Florida CCG Energy, LLC Florida CCG Sales, LLC Nevada Car Charging Group (CA), Inc. California CCGI Holdings, LLC Florida CCGI/Oceanside, LLC Florida CCGI/Artech, LLC Florida CCGI/Delray Professional Center LLC Florida CCG/PB&F, LLC Florida CCGI/Dania 49 Park LLC Florida CCGI/Mall of America, LLC Minnesota CCGI/Icon, LLC New York CCGI/Aventura, LLC Florida CCGI/ERM, LLC Florida CCGI/Related LLC New York CCGI/LAZ Norwalk, LLC Connecticut CCG/King Parking, LLC Florida CCGI/Equity One, LLC Florida CCGI/PAT, LLC Pennsylvania CCGI/Dana Park, LLC Arizona CCGI/RPI, LLC New York CCGI/SJTS, LLC Virginia CCGI/Centro, LLC New York CCGI/USPG, LLC Washington DC CCGI/CHM, LLC Florida CCGI/TBL LLC Florida CCGI/ SJW LLC Florida CCGI/ UPSI LLC Florida CCGI/ WALCO LLC Florida CCGI/ APMI California CCGI/ LIPB LLC Florida CCGI/ LAH LLC Pennsylvania CCGI/ LAH LLC Pennsylvania CCGI/ CRLP LLC Florida CCGI/ LAZ Florida LLC Florida CCGI/ Forest City Ohio CCGI/ FRIT LLC Virginia CCGI/ APA LLC Virginia CCGi/ 360 State, LLC Connecticut CCGI/ KMI, LLC Maryland CCGI/ Hollywood, LLC Florida
